Motions granted to the following extent: granting leave to petitioners to appeal and respondent, Board of Standards and Appeals of the City of New York, is granted permission to cross-appeal on the issue referred to in its affidavit on the motion; staying the execution and enforcement of the order of the Supreme Court, New York County, entered on September 14, 1964, pending the hearing and determination of the appeal, *789on condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before December 8, 1964, with notice of argument for the January 1965 Term of this court; consolidating, for purposes of argument only, the instant appeal with the appeal from the order granting the motion to strike petitioner’s replies; and dispensing with the printing of all original exhibits insofar as they consist of photographs, drawings, plans, diagrams and renderings on condition that the originals are filed with this court on or before December 30, 1964. In all other respects, the motion is denied. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.